Citation Nr: 0739460	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
pension benefits in the original amount of $28,761.46, was 
timely.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the veteran's June 2005 VA Form 9, the veteran indicated 
that he desired a Board hearing at the regional office.  
However, the evidence of record does not demonstrate that the 
RO has scheduled the veteran for such hearing.  Thus, because 
a hearing has not been conducted and the request has not been 
withdrawn, the appeal is remanded to ensure compliance with 
due process requirements.  

Accordingly, the case is REMANDED for the following action:

Contact the veteran and inquire if he 
wants a Travel Board hearing or a 
videoconference hearing at the local RO 
before a Veterans Law Judge of the Board 
of Veterans' Appeals.  Thereafter, the 
veteran should be scheduled, at the local 
RO, for the type of Board hearing that he 
has so indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).




